DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 4, Fig. 5, claims 1-10 in the reply filed on September 26, 2022 is acknowledged.  Applicant has canceled claims 7 and 11-20.  Applicant has added claims 21-24.  Claims 3-5 have been withdrawn.  Claims 1, 2, 6, 8-10 and 21-24 will be prosecuted.  Action on the merits is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “forming the structure in the form of a dam by curing the TIM”.  The Applicant’s original disclosure does not have support for this recitation.  Examiner notes that Applicant’s specification discloses that polymer dam structures (items 110, 508) are formed in a preliminary curing process before the thermal interface material (items 108, 510) is deposited and cured.  See paragraph 43 of the Applicant’s specification.  The Examiner notes that dam structure is not formed by curing the TIM (items 108, 510).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nikitin et al. (Nikitin) (US 2022/0238422 A1).
	In regards to claim 1, Nikitin (Figs. 1, 3-9, 11 and associated text and items) discloses applying a Thermal Interface Material (TIM) (item 118) onto a top surface of a semiconductor die (item 104) supported on a substrate (item 106); pressing a package lid (item 114) onto TIM (item 118) and inhibiting a lateral spread of the TIM (item 118) with a structure (item 120) that i) is separate from the package lid (item 114), ii) is formed of a material that is different from the package lid (item 114), and iii) that withstands the lateral spread of the TIM (item 118) during fabrication of the semiconductor device package (item 100, Abstract, paragraphs 5, 15, 21).
In regards to claim 2, Nikitin (Figs. 1, 3-9, 11 and associated text and items) discloses applying the TIM in a non-solid phase including a viscous material (paragraph 52).

Claim(s) 1, 2, 6, 21, 23 and 24 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EID (WO 2019066990 A1 also known as US 2020/0227336 A1 now US 11,387,161 B1)[Examiner will refer to US 2020/0227336 A1 for the purpose of ease to point out features and paragraphs].
	In regards to claims 1, EID (Figs. 20A-24 and associated text and items) discloses a method for fabricating a semiconductor device package (Figs. 20A-23), comprising: applying a Thermal Interface Material (TIM) (items 2030, 2130, 2230, 2330) onto a top surface of a semiconductor die (items 2005, 2105, 2205, 2305) supported on a substrate (items 2001, 2101, 2201, 2301); pressing a package lid (items 2002, 2102, 2202, 2302) and inhibiting a lateral spread of the TIM (items 2030, 2130, 2230, 2330) with a structure (items 2010, 2110, 2210, 2310) that i) is separate from the package lid (items 2002, 2102, 2202, 2302) (item, ii) is formed of a material that is different from the package lid (items 2002, 2102, 2202, 2302), and iii) that withstands the lateral spread of the TIM (items 2030, 2130, 2230, 2330) during fabrication of the semiconductor device package (Figs. 20A-23).
	In regards to claims 2, EID (Figs. 20A-24 and associated text and items) discloses applying the TIM (items 2030, 2130, 2230, 2330) in a non-solid phase including a viscous material (paragraphs 3, 11, 39, 49, 165, 166, 168).
	In regards to claims 6, EID (Figs. 20A-24 and associated text and items) discloses fabricating the structure (items 2010, 2110, 2210, 2310) as a polymer dam (paragraph 170) in contact with the top surface of the semiconductor die (items 2005, 2105, 2205, 2305).
	In regards to claims 21, EID (Figs. 20A-24 and associated text and items) discloses applying the TIM (items 2030, 2130, 2230, 2330) in the form of an uncured polymer (paragraph 170).  
	In regards to claims 23, EID (Figs. 20A-24 and associated text and items) discloses forming the structure (items 2010, 2110, 2210, 2310) in the form of a polymer dam (paragraph 170).
	In regards to claims 24, EID (Figs. 20A-24 and associated text and items) discloses forming the structure (items 2010, 2110, 2210, 2310) in the form of a polymer dam (paragraph 170) in contact with the top surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EID (WO 2019066990 A1 also known as US 2020/0227336 A1 now US 11,387,161 B1)[Examiner will refer to US 2020/0227336 A1 for the purpose of ease to point out features and paragraphs] in view of Horiuchi et al (Horiuchi) (US 2013/0081796 A1).
	In regards to claim 8, EID does not specifically disclose applying energy to the TIM material through the package lid.
	In regards to claim 9, EID does not specifically disclose applying energy in the form of thermal energy.
	In regards to claims 8 and 9, Horiuchi (Figs. 5A, 5B, 13 and associated text) discloses applying energy to thermal energy to the TIM material (items 40, 40D) through the package lid (item 30, paragraphs 67-69, 105).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of EID with the teachings of Horiuchi for the purpose of forming an integral structure (paragraphs 69, 105).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EID (WO 2019066990 A1 also known as US 2020/0227336 A1 now US 11,387,161 B1)[Examiner will refer to US 2020/0227336 A1 for the purpose of ease to point out features and paragraphs] in view of Horiuchi et al (Horiuchi) (US 2013/0081796 A1) as applied to claim 8 and 9 above and further in view of Chong et al. (Chong) (US 7,998,791 B2).
	In regards to claims 10, EID as modified by Horiuchi does not specifically disclose applying the energy in the form of radiation.
	Chong (col. 5, lines 63 through col. 6, line 2) discloses curing thermal interface material (TIM) (items 224, 228) thermally (oven), ultraviolet (UV) radiation or by any other suitable means.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of EID as modified by Horiuchi with the teachings of Chong for the purpose of forming an integral structure and curing the thermal interface material.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EID (WO 2019066990 A1 also known as US 2020/0227336 A1 now US 11,387,161 B1)[Examiner will refer to US 2020/0227336 A1 for the purpose of ease to point out features and paragraphs] in view of Lee et al. (Lee) (US 2021/0384096 B1).
	In regards to claim 22, EID does not specifically disclose forming the structure in the form of a dam by curing the TIM.
	Lee (paragraphs 78-81, Fig. 4A and associated text) disclose forming a structure in the form of a dam (item 120-1, 122-1) by curing the TIM (item 160-1).  Examiner notes the Lee discloses curing both thermal interface materials (items 160-1 and 120-1, 122-1) at the same time.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of EID with the teachings of Lee for the purpose of manufacturing time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saeidi et al. (9,041,192 B2, Figs. 3 and 4, items 322, 324, 302, 304, 308) anticipate the Applicant’s claimed invention.  Applicant should review all references listed in 892 before responding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 8, 2022